TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00134-CV


Andrew A. Rodriguez, P.E., Appellant

v.


Barbara Jean Foreman and Steven Carl Foreman, Individually and as Representatives
of the Estate of Courtney Rae Foreman, Appellees





FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 82019-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Andrew A. Rodriguez has filed a motion to dismiss his appeal, noting that
appellees filed a motion to dismiss asserting that he had no right to an interlocutory appeal.  We
grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).  We dismiss appellees' motion
to dismiss.


					__________________________________________
					David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant's Motion
Filed:   May 17, 2006